Fourth Court of Appeals
                                          San Antonio, Texas
                                   MEMORANDUM OPINION

                                             No. 04-19-00478-CR

                                          Devante Montreal PARKER,
                                                   Appellant

                                                     v.

                                            The STATE of Texas,
                                                  Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2019CR0348
                             Honorable Raymond Angelini, Judge Presiding 1

Opinion by:         Irene Rios, Justice

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Irene Rios, Justice

Delivered and Filed: October 28, 2020

AFFIRMED

            A jury convicted Devante Montreal Parker of the offense of “Assault-Family-2nd

Offense,” a third-degree felony. In one issue, Parker argues the evidence was insufficient to show

that he had a prior conviction for enhancement purposes. We affirm.




1
    Sitting by assignment.
                                                                                           04-19-00478-CR


                                                   BACKGROUND

            Count two of the State’s indictment 2 alleged that, on or about October 13, 2018, Parker

intentionally, knowingly, and recklessly caused bodily injury to Julie Jackson, a person with whom

Parker had a dating relationship. The indictment included an enhancement paragraph, which

alleged that Parker was previously convicted in cause number 575051, in Bexar County, Texas, of

assault bodily injury-married, and that the offense was committed against a person with whom

Parker had a dating relationship.

            Parker pleaded not guilty and the case was tried to a jury. At trial, the victim, Jackson,

testified for the State. According to Jackson’s testimony, she and Parker first met in 2017, began

dating a few months later, and then had a child together. On October 13, 2018, Parker assaulted

her. This was not the first time Parker had assaulted her. A case had been filed against Parker for

his previous assault on her.

            Additionally, the State presented, and the trial court admitted, Exhibit No. 11, which

consisted of certified copies of the judgment, the charging instrument, the complaint, and the

probable cause affidavit filed in cause number 575051. The judgment in cause number 575051

shows that Parker was convicted of the offense of “Assault Bodily Injury-Married” and includes

an affirmative finding of family violence. A fingerprint expert testified that he had compared the

fingerprints on the judgment in cause number 575051 with Parker’s fingerprints. He concluded the

fingerprints on the judgment in cause number 575051 matched Parker’s fingerprints.

            Parker testified on his own behalf. In his testimony, Parker stated that his relationship with

Jackson was a dating relationship and they had a child together. He also admitted that he had a

prior conviction for assaulting Jackson.



2
    We only discuss count two of the indictment. The jury acquitted Parker on count one.


                                                          -2-
                                                                                     04-19-00478-CR


       The jury found Parker guilty on count two of the indictment. At the punishment hearing,

the trial court sentenced Parker to eight years in prison. Parker appealed.

                                           DISCUSSION

       A defendant commits the offense of assault if he intentionally, knowingly, or recklessly

causes bodily injury to another. TEX. PENAL CODE § 22.01(a)(1). The offense is generally a Class-

A misdemeanor. Id. § 22.01(b). However, the offense is enhanced to a third-degree felony when

(1) the victim is someone with whom the defendant has or has had a dating relationship, and (2)

the defendant has been previously convicted of assaulting someone with whom he had a familial

or dating relationship. Id. § 22.01(b)(2)(A). Familial and dating relationships are as described in

section 71.0021(b), section 71.003, and section 71.005 of the Texas Family Code. See id. A “dating

relationship” is “a relationship between individuals who have or have had a continuing relationship

of a romantic or intimate nature.” TEX. FAM. CODE § 71.0021(b). A “family” includes “individuals

who are the parents of the same child.” Id. § 71.003. A “household” is “a unit composed of persons

living together in the same dwelling, without regard to whether they are related to each other.” Id.

§ 71.005.

       In his sole issue, Parker argues the State’s evidence is “insufficient to prove that [he] had

previously been convicted of the offense of Assault Bodily Injury-Married as alleged in the

indictment.” Referring to the judgment and the other documents from his prior conviction in cause

number 575051, Parker argues:

       [T]he evidence reveals that the defendant entered a plea of guilty to the offense of
       Assault Family, when the record reflects [] he was charged only with the offense of
       Assault. As a result, the evidence brought forth by the [State] does not support the
       jury’s finding that the defendant was previously convicted of Assault Bodily Injury-
       Married, thereby rendering the evidence [] insufficient.

Thus, Parker argues the evidence supporting the enhancement finding in the present case is

insufficient because the charging instrument in cause number 575051 did not contain an allegation


                                                -3-
                                                                                                      04-19-00478-CR


that the assault victim was someone with whom he had a familial or dating relationship. Parker

further argues that because the evidence supporting the enhancement finding is insufficient, the

judgment in this case should be reformed to show he was convicted of a Class-A misdemeanor

assault and not a third-degree felony assault, and this case should be remanded for a new

punishment hearing. 3

         To determine if the evidence is sufficient to prove an enhancement finding, we review the

evidence in the light most favorable to the State. Lopez v. State, 600 S.W.3d 43, 45 (Tex. Crim.

App. 2020). To prove a prior conviction for enhancement purposes, the State must prove beyond

a reasonable doubt that (1) a prior conviction exists, and (2) the defendant is connected to that

conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). “[T]he State may

introduce documents, admissions or stipulations, or testimonial evidence sufficient to prove that

the defendant was convicted of the enhancement allegation.” Wood v. State, 486 S.W.3d 583, 588

(Tex. Crim. App. 2016); see Beck v. State, 719 S.W.2d 205, 209 (Tex. Crim. App. 1986)

(recognizing that the proper ways to prove a prior conviction for enhancement purposes include

certified copies of the judgment and sentence, witness testimony, stipulations, and judicial

admissions). “The trier of fact is allowed to consider all the evidence from each source to determine

whether the State has met its burden to prove the enhancement allegation.” Wood, 486 S.W.3d at

588. “Once the State properly introduces a judgment and sentence” and connects them to the

defendant, “we presume regularity in the judgment[].” Johnson v. State, 725 S.W.2d 245, 247


3
 We recognize that a defendant may collaterally attack a prior conviction used for enhancement purposes when the
prior conviction is void or tainted by a constitutional defect. See Galloway v. State, 578 S.W.2d 142, 143-44 (Tex.
Crim. App. 1979). However, Parker’s brief does not present a collateral attack on his prior conviction; it only presents
a sufficiency complaint. Nowhere in his brief does Parker argue that his prior conviction is void or tainted by a
constitutional defect, and none of the cases he cites in his brief involve collateral attacks on prior convictions. See
Wolfe v. State, 509 S.W.3d 325, 343 (Tex. Crim. App. 2017) (noting “an appellant is the master of his or her own
destiny” with regard to the issues presented on appeal, and “an appellate court is not required to make an appellant’s
arguments for [him].”); TEX. R. APP. P. 38.1(i) (stating an appellant’s brief “must contain a clear and concise argument
for the contentions made, with appropriate citations to authorities and to the record.”).


                                                         -4-
                                                                                    04-19-00478-CR


(Tex. Crim. App. 1987). “The burden then shifts to the defendant, who must make an affirmative

showing of any defect in the judgment . . . .” Id.

       We conclude the evidence is sufficient to support a finding that Parker had a prior

conviction for assaulting a person with whom he had a familial or dating relationship. See Wood,
486 S.W.3d at 588 (recognizing that the State may present documents, admissions, stipulations,

and testimonial evidence to prove an enhancement allegation). Here, the judgment in cause number

575051 establishes that Parker was convicted of “assault bodily injury-married” on June 13, 2018,

and includes an affirmative finding of family violence. The probable cause affidavit filed in cause

number 575051 establishes that the victim in that case was Jackson, and that at the time of the

assault she was involved in a relationship with Parker. Additionally, the probable cause affidavit,

complaint, and charging instrument filed in cause number 575051 state that the “offense

code/charge” is “Assault Bodily Injury-Married/Cohab.” Furthermore, Jackson testified that (1)

she and Parker had been in a dating relationship, (2) she and Parker had a child together, and (3)

Parker had previously assaulted her. Finally, Parker testified that he and Jackson had dated and

lived together, that he and Jackson had a child together, and that he was previously convicted of

assaulting Jackson.

       We reject Parker’s argument that the evidence is insufficient to support an enhancement

for a prior conviction. Considering all the evidence from each source in the light most favorable

to the State, we hold the evidence is sufficient to support a finding that Parker was previously

convicted of assaulting a person with whom he had a familial or dating relationship. See id.; Reyes

v. State, 314 S.W.3d 74, 81 (Tex. App.—San Antonio 2010, no pet.) (holding evidence of a prior

family violence assault conviction was sufficient based on (1) the prior judgment, which showed

the defendant pled guilty to assault, made an affirmative finding of family violence, and indicated




                                                 -5-
                                                                                      04-19-00478-CR


the victim in the prior case was the same as the victim in the current case; and (2) expert testimony

that the defendant’s fingerprint appeared on the prior judgment). We overrule Parker’s sole issue.

                                           CONCLUSION

       The trial court’s judgment is affirmed.

                                                  Irene Rios, Justice

Do not publish




                                                 -6-